Citation Nr: 9909289	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of avulsion wounds of the right thumb and index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1956.

The instant appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for residuals of avulsion wounds of the 
right thumb and index finger.


FINDING OF FACT

The appellant's service-connected residuals of avulsion 
wounds of the right thumb and index finger are currently 
manifested by complaints of pain, an area with loss of 
sensation, a lack of 30 degrees of extension in the distal 
interphalangeal joint of the index finger, and X-ray evidence 
of generalized narrowing of the articular lucency of the 
distal interphalangeal joint of the index finger and the 
interphalangeal and metacarpophalangeal joints of the thumb.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
the appellant's residuals of avulsion wounds of the right 
thumb and index finger are 10 percent disabling according to 
pertinent schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5225, 4.118, Diagnostic Codes 7800-05, 4.124a, 
Diagnostic Code 8515 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  The veteran has also asserted that his right hand 
disorder has worsened.  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The Board notes that a VA examination which specifically 
evaluated the nature and severity of the veteran's residuals 
of avulsion wounds of the right thumb and index finger was 
performed pursuant to the appellant's claim for benefits.  
Development has been performed so that all available VA and 
service medical records have been obtained.  For these 
reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1998).

The VA must also consider functional impairment and effects 
of less movement than normal secondary to ankylosis.  
38 C.F.R. §§ 4.40, 4.45 (1998).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1997); 
see also DeLuca v. Brown, 8 Vet.App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
whether a higher rating is warranted for disease or 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

A review of the records shows that the veteran sustained an 
avulsion wound to the right thumb and index finger when a 
defective grenade exploded in his hand during a field 
problem.  Entitlement to service connection for residuals of 
avulsion wounds of the right thumb and index finger was 
established in an August 1956 rating decision.  A 10 percent 
rating was assigned for this disability; however, that 
disability evaluation was reduced to 0 in a July 1957 rating 
decision following a VA examination which found limitation of 
motion of the index finger had improved to the point where it 
was no longer significant for VA benefits purposes.  The 0 
percent evaluation has been confirmed and continued to the 
present time.

In November 1997 the veteran underwent a VA examination and 
complained of a dull ache in the hand, aggravated by vigorous 
activity, and difficulty manipulating certain utensils.  The 
examiner noted well-healed scars in the thumb and index 
finger area.  There was no obvious deformity seen, and there 
were no specific areas of tenderness to palpation.  Tinel's 
sign was negative, but there was decreased sensation to light 
touch along the radial border of the index finger and the 
dorsum of the thumb.  The thumb had full range of motion and 
strength, and sensation in the thumb pad was intact.  The 
veteran lacked 30 degrees extension actively and passively as 
regards the distal interphalangeal joint of the index finger.  
The proximal interphalangeal joint had full range of motion, 
and palm-to-palm distance was 1 centimeter (cm).  Intrinsic 
function of the hand was intact.

X-rays showed generalized narrowing of the articular lucency 
of the interphalangeal joints, mainly at the distal 
interphalangeal joint of the index finger and the 
interphalangeal and metacarpophalangeal joints of the thumb.  
The impression was limited motion and decreased sensation of 
the right index finger secondary to the blast injury.  
Significantly, the examiner did not diagnose arthritis of the 
right index finger and thumb, as he did for the 
simultaneously examined right elbow.

The veteran's disability is currently evaluated under 
Diagnostic Code 5225 for ankylosis of the index finger.  When 
only one joint of a digit is limited in motion, as here, and 
where motion is possible to within 5.1 cm of the palm, as 
here, the rating will be for favorable ankylosis.  38 C.F.R. 
§ 4.71a, Note 3 prior to Diagnostic Code 5220 (1998).  
Favorable ankylosis of the index finger is evaluated as 10 
percent disabling for both the major and minor hand. 38 
C.F.R. § 4.71a, Code 5222.  The Board does not find that 
Diagnostic Code 5223 for favorable ankylosis of two digits of 
one hand is for application because the veteran's service-
connected thumb does not demonstrate any limitation of 
motion.

The Board does not find that a compensable evaluation for 
favorable ankylosis of the right index finger is warranted 
because range of motion reported in the 1998 VA examination 
report as regards motion in relationship to the palm is 1 cm.  
Limitation of motion of less than 2.5 cm in either direction 
between the finger and the transverse fold of the palm "is 
not considered disabling."  38 C.F.R. § 4.71a, Diagnostic 
Code 5223, Note (a) (1998).   Thus, the veteran apparently 
has full or near full range of motion of the affected 
fingers. 

The Board has considered the application of additional 
Diagnostic Codes.  In a March 1999 written statement, the 
veteran's representative stated that the arthritis changes 
were shown on X-ray as described in the 1998 VA examination 
report.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003 (1998).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, as here, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under 38 C.F.R. § 4.71, Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.

The Board notes that the medical evidence does not include a 
diagnosis of arthritis as regards the right thumb and index 
finger and that arthritis was not mentioned in the 
description of the results of the X-ray findings as regards 
the fingers.  Therefore, a compensable evaluation under 
Diagnostic Code 5003 is not warranted.

The Board has also considered Diagnostic Codes regarding 
scars as the evidence of record shows that the veterans 
service-connected residuals include scars.  Diagnostic Code 
7805 provides that scars are rated by limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  
As the medical evidence does not show that the scars limit 
the function of the right hand in any way, the Board deems 
that a noncompensable rating is appropriate under Diagnostic 
Code 7805.

Other ratings for scars depend upon whether they are 
disfiguring (Diagnostic Code 7800), poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or tender and 
painful on objective demonstration (Diagnostic Code 7804).  
The veteran does not contend that his scars are disfiguring.  
He does assert that the injured area bleeds when he performs 
activities with tools like an ax.  However, the objective 
medical evidence does not show that the scars are poorly 
nourished with repeated ulceration.  The medical evidence 
shows no evidence of disfigurement and no evidence of 
infection or other irritation as regards these scars.  Thus, 
the Board does not find that the scars warrant a compensable 
evaluation under either Diagnostic Code 7800 or 7803.

The Board has also considered VA regulations concerning 
neurological deficits.  A September 1997 VA treatment record 
noted complaints of pain, numbness, and tingling along the 
median nerve distribution.  There was no muscular wasting, 
but there was positive Tinel's sign and Phalen's test of the 
right wrist.  Also, decreased sensation to light touch on the 
radial border of the index finger and the dorsum of the thumb 
was noted in the 1998 VA examination report.

Complete paralysis of the median nerve is indicated by 
symptomatology such as the hand being inclined to the ulnar 
side, the index and middle fingers being more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, having the thumb in the plane of the hand (ape 
hand), pronation that is incomplete and defective, absence of 
flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, having the index and middle 
fingers remain extended, inability to flex the distal phalanx 
of the thumb, having defective opposition and abduction of 
the thumb at right angles to palm, having weakened flexion of 
the wrist, and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  A 70 percent evaluation is 
warranted for complete paralysis of the major side.  The 
Board notes that the veteran's service-connected finger 
disability is on the major side.  Severe incomplete paralysis 
is evaluated as 50 percent disabling for the major side; 
moderate incomplete paralysis is evaluated as 30 percent 
disabling for the major side; and mild incomplete paralysis 
is evaluated as 10 percent disabling for either side.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note before Diagnostic Code 8510 (1998).  
When the involvement is wholly sensory, as here, the rating 
should be for the mild, or at most, the moderate degree.  Id.

In addition, the Board has considered the application of 
38 C.F.R. §§ 4.40 (consider "functional loss" "due to 
pain") and 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability) in this case.  See 
also DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The criteria for an increased rating to 10 percent as 
analogous to the Diagnostic Code for mild, incomplete 
paralysis of the median nerve have been met.  The veteran 
complained of pain and trouble with fine motor coordination.  
In addition, VA X-rays noted significant findings as regards 
the affected fingers.  Finally, the objective evidence 
revealed decreased sensation to light touch.  With 
consideration of these findings and the provisions of 
38 C.F.R. §§ 4.40 and 4.59, and resolving reasonable doubt in 
the veteran's favor, Board finds that an increased rating, to 
10 percent is warranted.  

A rating in excess of 10 percent is not warranted as the 
veteran retains good strength and mobility in the hand, there 
was no Tinel's sign on recent examination, there is no 
obvious deformity, the thumb pad has intact sensation, 
pronator compression test was negative, and intrinsic 
function of the hand was intact.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998) as the veteran indicated a rating 
up to 50 percent might be warranted for his service-connected 
right hand disorder.  The evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected right hand disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The evidence of record shows that the veteran left 
his trade as a woodsman several years after service when an 
on-the-job injury caused the amputation of a portion of one 
leg.  Also, there is no evidence that the veteran has been 
hospitalized since service for this disorder.

Thus, resolving all doubt in favor of the veteran, it is the 
Board's determination that an increased rating, to 10 
percent, is warranted for residuals of avulsion wounds of the 
right thumb and index finger.  


ORDER

A claim for an increased rating for residuals of avulsion 
wounds of the right thumb and index finger is granted, to 10 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


